Citation Nr: 0532590	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-15 806	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than March 5, 2001, 
for a grant of a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel





INTRODUCTION

The veteran served on active duty from August 1952 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus 
(RO), which, in pertinent part, granted a 70 percent rating 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD) and a TDIU, both effective from March 5, 
2001.

In October 2004, the Board denied the appeal of the veteran's 
claim for an earlier effective date for the grant of a TDIU, 
and remanded claims for an earlier effective date for the 
grant of a 70 percent rating for PTSD and a claim of clear 
and unmistakable error (CUE) in a May 1994 rating action that 
had denied an evaluation higher than 30 percent for PTSD.

The veteran appealed the denial an earlier effective date for 
the grant of a TDIU to the United States Court of Appeals for 
Veterans Claims (the Court).  In March 2005, the veteran's 
attorney and the Secretary of VA filed a Joint Motion for 
Partial Remand, asking the Court to vacate the October 2004 
Board decision denying a claim for an earlier effective date 
for the grant of a TDIU and to remand this specific matter 
back to the Board.  The Court granted the motion by Order 
dated in April 2005.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the March 2005 Joint Motion for Partial Remand, it was 
agreed that the Board's adjudication of the issue of an 
earlier effective date for TDIU was premature, because it was 
inextricably intertwined with the issues remanded by the 
Board.  Henderson v. West, 12 Vet. App. 11, 20 (1998); cf. 
Colayong v. West, 12 Vet. App. 524 (1999); Parker v. Brown, 7 
Vet. App. 116 (1994) (holding that a disability evaluation is 
related to a claim for TDIU but not inextricably so); see 
also Vettese v. Brown, 7 Vet. App. 31, 34 (1994)(holding that 
TDIU and schedular-rating-increase claims are not necessarily 
intertwined); Kellar v. Brown, 6 Vet. App. 157, 162 (1994) 
(holding that, because extraschedular rating and TDIU ratings 
are measured differently, those claims were not inextricably 
intertwined).

Because the Joint Motion for Partial Remand requires that the 
claims be adjudicated together, and the development requested 
in the Board's October 2004 remand has not yet been 
completed, the instant claim must be remanded so that the 
claims can be adjudicated together.

Accordingly, the issue of entitlement to an effective date 
earlier than March 5, 2001, for a grant of a TDIU is remanded 
for the following action:

1.  After completing the development 
requested in the Board's October 2004 
remand, the RO/AMC should re-adjudicate 
the issue of entitlement to an effective 
date earlier than March 5, 2001, for a 
grant of a TDIU.

2.  If the benefit sought on appeal is 
not fully granted, the RO/AMC should 
issue a supplemental statement of the 
case, and return the case to the Board if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO, 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

